Citation Nr: 1227689	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  11-23 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for a condition of the nervous system, not otherwise specified, claimed as Huntington's Chorea.

2.  Entitlement to service connection for progressive dementia and/or Alzheimer's disease, to include as secondary to a condition of the nervous system, not otherwise specified.

3.  Entitlement to special monthly compensation, based on a need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to July 1947 and from July 1950 to September 1951.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Jackson, Mississippi (RO) and Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The appeal before the Board arises from exceptionally unusual circumstances.  Prior to discussing the reasons for this remand, a review of the history of the claims is useful to shed light on the current situation.  In August 2007, the Veteran filed a claim which was interpreted to include entitlement to an increased rating for a service-connected nervous condition, and entitlement to service-connection for progressive dementia and/or Alzheimer's disease.  Unfortunately, upon submission of this claim, it was discovered that the Veteran's claims file could not be located.  Following various attempts to locate the claims file, the records were found to be unavailable, the Veteran was notified of this situation, and the claims file was rebuilt based on the available evidence.  Regrettably, the available evidence did not include a single document of any kind generated prior to 2007, with two exceptions.  The first is a February 1988 request for information form, which indicated that some medical records were available at that time, but without any information as to what the medical records contained or where they are currently located.  The second are copies of a few service personnel records which only showed the Veteran's service dates and other non-relevant information.

Not only did this missing information include all of the Veteran's service treatment records and any post-service medical records dated prior to 2007 that may have been associated with the claims file, they also included any previous rating decisions, including the rating decision that granted service connection for the Veteran's nervous system disorder.  VA electronic records showed that the Veteran had previously been granted service connection for "condition of the nervous system- general" with a noncompensable rating assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8199, effective September 17, 1951.  This rating indicates that the Veteran had received service-connection for an unlisted miscellaneous disease of the central nervous system.  See 38 C.F.R. § 4.27 (2011) (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The record does not even demonstrate when the rating decision itself was issued, though the effective date assigned makes it probable that the rating decision was issued shortly after his separation from military service, most likely in 1951 or 1952.  In addition, no copies of the Veteran's pre-2007 medical records are available, and the two known private physicians who treated the Veteran prior to 2005 are reported to be "disabled" and their records are unavailable.

Other events have conspired to prevent further enlightenment of this situation.  The Veteran was diagnosed with a dementia disorder in 2007, and has a current diagnosis of Alzheimer's disease.  These disorders are the very heart of the claims on appeal, but their nature has made it difficult for the Veteran himself to provide anything other than vague information regarding the disorder he received service-connection for in 1951.  The Veteran's spouse is unable to provide this information either, as she married the Veteran in approximately 1990, had no relationship with him during the time period when service connection was granted, and has no records from VA dated prior to the August 2007 claim.  In addition, there are no other family members who are available to provide information regarding this situation.  The Veteran's parents, only sibling, first wife, stepson, and step-grandson are deceased, and there is no evidence of record that there are any other living friends or family who may be able to provide information regarding the Veteran's medical history.

To further complicate matters, at some point the Veteran's service-connected diagnostic code was hyphenated, indicating that the noncompensable rating had been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8106.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that an unlisted disease of the central nervous system, under Diagnostic Code 8199, was the service-connected disorder, and Huntington's Chorea, under Diagnostic Code 8106, was a residual condition.  It is unclear whether this hyphenated diagnostic code was part of the original rating, or whether it was appended later, most likely in the May 2009 rating decision where it is first documented.  Regardless, the presence of the hyphenated diagnostic code raised the issue of whether the Veteran was in receipt of service connection for Huntington's Chorea, also known as Huntington's Disease.  However, there is no medical evidence of record that the Veteran has ever been diagnosed with Huntington's Disease.  Indeed, the relevant medical evidence of record demonstrates that the Veteran does not currently have Huntington's Disease, a diagnosis which is currently established conclusively through genetic testing, nor has he ever had it.  This evidence includes an August 2010 letter from a private physician, an April 2011 VA neurological disorders examination report, a May 2011 VA mental disorders examination report, and a May 2011 letter from a private physician.  The preponderance of this evidence instead indicates that, if Huntington's Disease was diagnosed in 1951 and was not the result of an arbitrary hyphenation of the Veteran's diagnostic code at some later date, it was a misdiagnosis.

As such, the Board is presented with an unusual situation where the Veteran is in receipt of service connection for a disability, but it is impossible for the Board to determine what that disability is.  All that is known about the disability is that, after he returned from service in Korea, the Veteran received treatment for what he was told, at the time, was a nervous and/or anxiety problem.  This treatment is presumably related to the disability for which the Veteran received service-connection, but further information about that treatment cannot be obtained.  The Veteran was also reported to have had a "nervous breakdown" in the 1980s, following the death of his first wife, but there is no evidence of record that this incident was related to the service-connected disability.  Without knowing the disability for which the Veteran is service-connected, it is very difficult for the Board to evaluate the severity of the disability and determine whether the Veteran's progressive dementia and/or Alzheimer's disease are related to it.

The Board acknowledges that the RO has already made efforts to obtain missing records from multiple sources, but the evidence of record indicates that some records may be available from other sources.  While it is unclear whether any relevant information would be contained in these records, the circumstances of this case warrant attempts to gather all possible documentation, even if it would superficially seem irrelevant to the claims on appeal.

First, while some service personnel records are associated with the claims file, they are sparse and appear to have been provided by the Veteran's spouse, not procured by VA.  There is no evidence that an attempt has been made by VA to obtain the Veteran's service personnel records.  It is possible that, if the Veteran had a nervous disorder during service, such a notation may have been made in his service personnel records, including at the time of his discharge.  Accordingly, an attempt must be made to obtain a copy of the Veteran's complete service personnel records.  See 38 C.F.R. § 3.159(c) (2011).

Second, while attempting to rebuild the Veteran's claims file, the RO searched the Veteran's VA insurance file for any service medical records that may have been located there.  This search came back negative, but the insurance file itself was not obtained and there is no information as to why it was created or what it contains.  Accordingly, an attempt must be made to obtain it.  Id.

Third, the Veteran's DD Form-214 shows that he was employed as a civilian aircraft propeller mechanic at Keesler Air Force Base in Biloxi, Mississippi, from July 1947 to May 1950.  In addition, the Veteran has reported to VA examiners that he worked at Keesler Air Force Base as a civilian for nearly 30 years after separation from service in 1951.  It is possible that Keesler Air Force Base may have records relating to the Veteran's periods of employment, including job-related medical records.  Accordingly, an attempt must be made to obtain any records that Keesler Air Force Base has regarding the Veteran and his period of employment there.  Id.

Fourth, a May 2012 print-out of Social Security Administration (SSA) data shows that the Veteran was apparently denied SSA disability benefits.  It is therefore possible that SSA may have records relating to the Veteran's medical history.  Accordingly, an attempt must be made to obtain any records SSA has relating to the Veteran.  Id.

Fifth, the medical evidence of record includes medical statements from three private physicians, namely Pam Banister, M.D.; William Evans, M.D., Ph.D.; and Harry Heitzman, M.D.  The statements indicate that those physicians treated the Veteran for various medical disorders, but there are no medical records of any such treatments associated with the claims file.  Accordingly, an attempt must be made to obtain any such records that currently exist.  Id.

Finally, in April 2009 the RO requested that a VA medical facility in Biloxi, Mississippi provide copies of outpatient treatment reports generated from January 1, 1980, to August 29, 2007, and, if records were not found, to provide a negative response.  In May 2009, the VA medical facility in Biloxi, Mississippi responded by providing the RO with copies of VA outpatient treatment reports dated from August 2007 to January 2009, but did not provide a negative response regarding records from the period from January 1, 1980, to August 29, 2007.  Accordingly, another attempt must be made to determine whether there are available VA records from that period of time.  Id.

The Board notes that the Veteran has been provided with two VA neurological examinations and a VA mental disorders examination, in part to attempt to discern whether his progressive dementia and/or Alzheimer's disease is related to the unknown nervous system disorder.  While these examinations provided detailed opinions with regard to whether the Veteran's progressive dementia and/or Alzheimer's disease were related to Huntington's Disease and the unknown nervous system disorder that was diagnosed in 1951, they did not provide an opinion as to whether the Veteran's progressive dementia and/or Alzheimer's disease were related to any neurological disorder.  In this regard, the Board emphasizes that, if VA is completely unable to determine the disability for which service-connection was granted, the doctrine of reasonable doubt may require VA to assume that all of the Veteran's currently diagnosed neurological disorders are service-connected.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, an opinion must be obtained stating whether the Veteran's progressive dementia and/or Alzheimer's disease is related to any neurological disorder, regardless of the history and etiology of the neurological disorder.

Similarly, further clarification must be obtained as to the nature and severity of the Veteran's current neurological symptoms.  The medical evidence of record does not clearly state whether the Veteran currently has a specific diagnosis of a neurological disorder.  There are multiple references to Parkinson's Disease, but the diagnosis was listed as "possible Parkinson's" Disease, which indicates that the diagnosis was uncertain.  In addition, the evidence shows some objective findings of neurological symptoms, such as hemiparesis and abnormal foot movements.  However, the medical evidence of record also shows that the Veteran had a cerebrovascular accident in November 2009, and it is unclear which, if any, of the Veteran's neurological symptoms are related to that incident.  Therefore, an additional VA examination is needed to provide the missing information.  38 C.F.R. § 3.327 (2011).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file, to specifically include the Veteran's VA insurance file and any new VA medical records that may exist.  

Also, contact the VA medical facility in Biloxi, Mississippi, and request medical records for the Veteran dated from January 1, 1980 to August 29, 2007.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Attempt to obtain, with any necessary authorization from the Veteran, the following:

(i) copies of the Veteran's complete service personnel records; 

(ii) copies of any medical records held by Keesler Air Force Base in Biloxi, Mississippi, that were generated while the Veteran was a civilian employee at that facility; and 

(iii) all records from SSA that pertain to a claim and/or award of SSA benefits, as well as any records, including medical records, relied upon in making that determination.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of any records relating to the Veteran held by Pam Banister, M.D.; William Evans, M.D., Ph.D.; Harry Heitzman, M.D.

4. If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5. Thereafter, schedule the Veteran for a VA neurological examination.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.  Due to the unusual circumstances surrounding this claim, the examiner is specifically instructed to NOT use a Disability Benefits Questionnaire form in conjunction with the examination report.  The Board specifically requires a free-form report and medical opinion in which the examiner describes the Veteran's symptomatology, diagnoses, and etiology in his or her own words.

The examiner must specifically list all neurological symptomatology that the Veteran currently experiences and state whether the Veteran has a current diagnosis of a neurological disorder of any kind.  If the Veteran is found to have a current diagnosis of a neurological disorder, the examiner must specifically state the diagnosis of the disorder and provide a complete evaluation of its severity.  The examiner should specifically opine whether the Veteran has or had Huntington's Chorea.  If the Veteran has neurological symptomatology which is related to a non-neurological diagnosis, the examiner must specifically state this.  

The examiner must also provide an opinion as to whether the Veteran's currently diagnosed progressive dementia and/or Alzheimer's disease at least as likely as not began in or is related to active service.  

Also, is the Veteran's currently diagnosed progressive dementia and/or Alzheimer's disease at least as likely as not due to or caused by any neurological disorder.  

Finally, the examiner must provide an opinion as to whether the Veteran's currently diagnosed progressive dementia and/or Alzheimer's disease was at least as likely as not aggravated (i.e., worsened beyond the natural progress) by the Veteran's service-connected disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's progressive dementia and/or Alzheimer's disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner(s) must provide a complete rationale for all opinions.

6. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



